                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NADER TURKI ALDOSSARI, on behalf
of as parent and natural guardian of                      CIVIL ACTION
RAKAN NADAR ALDOSSARI,
                     Plaintiff

              v.

JOSEPH C. RIPP et al.,                                    No. 20-3187
                  Defendants


                                          ORDER

       AND NOW, this 5th day of May, 2021, upon consideration of Plaintiffs Amended

Complaint (Doc. No. 10), Joseph Ripp's Motion to Dismiss the Amended Complaint (Doc. No.

13), Plaintiffs Response in Opposition (Doc. Nos. 44, 45), Saudi Aramco's Motion to Dismiss the

Amended Complaint (Doc. No. 21), Plaintiffs Response in Opposition (Doc. Nos. 46, 47), Saudi

Aramco's Reply in Further Support of its Motion (Doc. No. 50), Plaintiffs Surreply (Doc. No.

51), Saudi Aramco's Motion to Strike Plaintiffs Surreply (Doc. No. 53), Plaintiffs Response in

Opposition to the Motion to Strike (Doc. No. 54), the Crown Prince Mohammed bin Salman bin

Abdulaziz al Saud's Motion to Dismiss the Amended Complaint (Doc. No. 76) and supporting

Declaration (Doc. No. 77), Plaintiffs Response in Opposition (Doc. Nos. 88, 89), the Kingdom of

Saudi Arabia's Motion to Dismiss the Amended Complaint (Doc. No. 78) and supporting

Declaration (Doc. No. 79), and Plaintiffs Response in Opposition (Doc. Nos. 90, 91, 92), it is

ORDERED that:

       1. The Motions to Dismiss (Doc. Nos. 13, 21, 76, 78) are GRANTED WITHOUT

          PREJUDICE.

       2. Saudi Aramco's Motion to Strike (Doc. No. 53) is DEEMED MOOT.




                                              1
3. The Clerk of Court shall mark this case CLOSED for all purposes, including statistics.




                                      2
